Exhibit 10.4
 
AMENDMENT TO REVOLVING CONVERTIBLE PROMISSORY NOTE


$250,000.00
Henderson, Nevada
 
June 29, 2014



In consideration of such advances (hereinafter “Advance” or “Advances”) as
DIVERSIFIED EQUITIES PARTNERS, LLC, or its assigns (collectively, “Holder”), has
made hereon to or for the benefit of TRAILBLAZER RESOURCES, INC., a Nevada
corporation (“Maker”), pursuant to the Revolving Credit Commitment, as defined
in the February 21, 2013 Promissory Note (“Note”) between the Holder and the
Maker, the Holder and the Maker agree to amend the Note as follows:


 
1.
Conversion Rights:  In exchange for a one-time cash payment of $25,000.00 from
Maker to Holder, Holder agrees to eliminate the conversion right contained in
the Note.  Accordingly, the Note is amended by deleting the Conversion provision
in its entirety, specifically deleting the following language:



“Conversion


Holder’s Right to Convert.  Holder shall have the right, at Holder’s option, at
any time, to convert all or any portion of this Note into such number of fully
paid and nonassessable shares of Common Stock of Maker as shall be provided
herein; provided, however, that the total number of shares of Common Stock that
may be issued upon exercise of this conversion right shall not exceed Three
Million Seven Hundred Thirty-One Thousand Three Hundred Forty Three (3,731,343)
in the aggregate.


Notice of Conversion.  Holder may exercise the conversion right provided herein
by giving written notice (the “Conversion Notice”) to Maker of the exercise of
such right and stating the name or names in which the stock certificate or stock
certificates for the shares of Common Stock are to be issued and the address to
which such certificates shall be delivered. The Conversion Notice shall be
accompanied by the Note. The number of shares of Common Stock that shall be
issuable upon conversion of the Note shall equal the Principal Amount to be
converted divided by Six and Seven Tenths Cents ($0.067) (the “Conversion
Price”), rounded to the nearest whole share.


Conversion Procedure.  Conversion shall be deemed to have been effected on the
date the Conversion Notice is given (the “Conversion Date”). Within ten (10)
business days after receipt of the Conversion Notice, Maker shall issue and
deliver by hand against a signed receipt therefor or by United States registered
mail, return receipt requested, to the address designated by Holder in the
Conversion Notice, a stock certificate or stock certificates of Maker
representing the number of shares of Common Stock to which Holder is entitled
and a check or cash in payment of all interest accrued and unpaid on the Note up
to and including the Conversion Date.


Taxes. Maker shall pay all documentary, stamp or other transactional taxes and
charges attributable to the issuance or delivery of shares of stock of Maker
upon conversion; provided, however, that Maker shall not be required to pay any
taxes which may be payable in respect of any transfer involved in the issuance
or delivery of any certificate for such shares in a name other than that of the
record holder of this Note.


Reservation of Shares. Maker shall at all times reserve and keep available, free
from preemptive rights, unissued or treasury shares of Common Stock sufficient
to effect the conversion of this Note.
 
 
1

--------------------------------------------------------------------------------

 
 
Adjustment of Conversion Price.


The number of shares of Common Stock issuable upon the conversion of this Note
and the Conversion Price shall be subject to adjustment as follows:


Triggering Events for Adjustment.  In the case Maker shall


(i)            pay a dividend on the Common Stock in Common Stock or securities
convertible into, exchangeable for or otherwise entitling a holder thereof to
receive Common Stock,
 
(ii)           declare a dividend payable in cash on its Common Stock and at
substantially the same time offer its shareholders a right to purchase new
common stock (or securities convertible into, exchangeable for or otherwise
entitling a holder thereof to receive Common Stock) from proceeds of such
dividend (all Common Stock so issued shall be deemed to have been issued as a
stock dividend),
 
(iii)          subdivide its outstanding shares of Common Stock into a greater
number of shares of Common Stock,
 
(iv)          combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock, or
 
(v)            issue by reclassification of its Common Stock of Maker,


the number of shares of Common Stock issuable upon conversion of this Note
immediately prior thereto shall be adjusted so that Holder shall be entitled to
receive after the happening of any of the events described above that number and
kind of shares as Holder would have received had such Note been converted
immediately prior to the happening of such event or any record date with respect
thereto.  Any adjustment made pursuant to this subdivision shall become
effective immediately after the close of business on the record date in the case
of a stock dividend and shall become effective immediately after the close of
business on the record date in the case of a stock split, subdivision,
combination or reclassification.


Threshold for Adjustment.  Any adjustment in the numbers of shares of Common
Stock issuable hereunder otherwise required to be made by this Section will not
have to be made if such adjustment would not require an increase or decrease in
one (1%) percent or more in the number of shares of Common Stock issuable upon
conversion of this Note.


Manner of Adjustment.  Whenever the number of shares of Common Stock issuable
upon the conversion of this Note is adjusted, as herein provided, the Conversion
Price shall be adjusted (to the nearest cent) by multiplying such Conversion
Price immediately prior to such adjustment by a fraction of which the numerator
shall be the number of shares of Common Stock issuable upon the conversion of
this Note immediately prior to such adjustment, and of which the denominator
shall be the number of shares of Common Stock issuable immediately thereafter.
 
 
2

--------------------------------------------------------------------------------

 
 
Reorganization, Reclassification, Consolida­tion, Merger or Sale.  In case of
any reclassification, capital reorganization, consolidation, merger, sale of all
or substan­tially all of Maker’s assets to another person or any other change in
the Common Stock of Maker, other than as a result of a subdivision, combination,
or stock dividend provided for above (any of which, a “Change Event”), then, as
a condition of such Change Event, lawful provision shall be made, and duly
executed documents evidencing the same from Maker or its successor shall be
delivered to Holder, so that Holder shall have the right at any time prior to
the Maturity Date to convert this Note into the kind and amount of shares of
stock and other securities and property receivable in connection with such
Change Event by a holder of the same number of shares of Common Stock as were
obtainable by Holder immediately prior to such Change Event.  In any such case
appropriate provisions shall be made with respect to the rights and interest of
Holder so that the provisions hereof shall thereafter be applicable with respect
to any shares of stock or other securities and property deliverable upon
conversion hereof, and appropriate adjustments shall be made to the conversion
price per share payable hereunder, provided the aggregate conversion price shall
remain the same.”
 


All other terms and provisions of the Note shall remain the same and in full
force and effect.


IN WITNESS WHEREOF, Maker and Holder have agreed to this amendment to the
Promissory Note and has caused this Note to be amended as of the date first
above written.


 

 
DIVERSIFIED EQUITIES PARTNERS, INC
                         
BY:
/s/ Shawn Grimm                    
TRAILBLAZER RESOURCES, INC.
                         
By:
/s/ Samuel W. Fairchild    
Samuel W. Fairchild, Chief Executive Officer
 

 
 
 3

--------------------------------------------------------------------------------